 


114 HRES 9 EH: Fixing the daily hour of meeting of the First Session of the One Hundred Fourteenth Congress.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 9 
In the House of Representatives, U. S.,

January 6, 2015
 
RESOLUTION 
Fixing the daily hour of meeting of the First Session of the One Hundred Fourteenth Congress. 
 
 
That unless otherwise ordered, the hour of daily meeting of the House shall be 2 p.m. on Mondays; noon on Tuesdays (or 2 p.m. if no legislative business was conducted on the preceding Monday); noon on Wednesdays and Thursdays; and 9 a.m. on all other days of the week. 
 
Karen L. Haas,Clerk.
